Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a foamed cationomeric polyolefin composition, classified in C08J9/04.
II. Claims 15-32, drawn to a liquid cationomeric polyolefin composition, classified in C08F210/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a liquid surfactant and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired separate status in the art as shown by their different classification. A liquid composition need not be a precursor to a foam, and once it is foamed it is no longer a liquid composition. Liquid cationic solutions are useful in their own right in surfactant and detergent compositions which do not overlap with a foamed composition. The different products will require completely different searches in both the patent and non-patent databases, and there is no expectation that the searches will be coextensive.  Therefore, these do create an undue search burden, and restriction for examination cases as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species: the copolymers of claim 7 or 8 or 11; or 22 or 23 or 26. The species are independent or distinct because the copolymers recited therein have different monomers and thus achieve very different resulting polymers. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 15 are generic.
the species have mutually exclusive, materially different chemical structures, thereby resulting in different physical properties and effects in compositions and devices in which they are incorporated. In addition, these species are not obvious variants of each other based on the current record.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Joseph Wrkich on 3/9/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14 and election of species of claim 7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8, 11-14, 15-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Thus claims 1-7, 9, 10 are examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170233563 by Adkinson et al as evidenced by “Polymeric Foams” by Khemani.
Adkinson describes butyl ionomer blends.
Regarding claim 1, Adkinson describes a foamed polyolefin composition (paragraph 25, 45) comprising random (paragraph 2, 28) cationomeric polyolefin copolymer (Adkinson paragraph 41, 42 

Regarding claim 2, by reciting a foamed polyolefin composition (paragraph 25, 45), Adkinson’s foam would have a foaming agent therein as evidenced by Khemani p.2 paragraph 3. 

Regarding claim 3, for example, Adkinson describes the reaction of the same phosphine molecule as instant (Adkinson paragraph 41, instant publication paragraph 58) with a halogenated side chain (Adkinson paragraph 34, 35; instant publication paragraph 40, 47), meaning Adkinson’s ionomer would possess the instant quaternary phosphonium moiety. Adkinson also discloses nitrogen molecules which in the instant produce quaternary ammonium moieties (Adkinson paragraph 41; instant publication paragraph 58). 

Regarding claim 4, Adkinson describes “at least one” isoolefin monomer, i.e. optionally more than one of these neutral monomers (paragraph 25, 26). Adkinson further describes other neutral monomers like styrene and others (paragraph 28)

Regarding claim 5, Adkinson describes isobutylene (paragraph 26). 

Regarding claim 6, Adkinson describes allylic halides (paragraph 34) which react to form the nucleophile (cation, paragraph 35), thus the cationic moiety is directly linked to the allylic carbon atom. Adkinson also describes optional monomers with pendant halogen leaving groups connected to benzyl . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170233563 by Adkinson et al as evidenced by “Polymeric Foams” by Khemani.
Adkinson, described above, describes butyl ionomer blends.
Regarding claim 7, Adkinson describes optionally a copolymer of styrenic monomer and chlorostyrene (paragraph 28) with isobutylene (paragraph 26). Although Adkinson does not explicitly single out “styrene” as a styrenic monomer, it is encompassed and immediately envisaged via his more generic disclosure. If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that there a finite number of disclosed comonomers that would allow the ordinarily skilled artisan to prepare the claimed copolymer.  The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). It would be obvious to one of ordinary skill to choose styrene, chlorostyrene and isobutylene because the reference teaches these as alternatives or they are immediately envisaged via the disclosure.
Regarding the nucleophilic component, Adkinson describes the reaction of the same phosphine molecule as instant (Adkinson paragraph 41, instant publication paragraph 58) with a halogenated side chain (Adkinson paragraph 34, 35; instant publication paragraph 40, 47), meaning Adkinson’s ionomer would possess the instant quaternary phosphonium moiety. Adkinson also discloses nitrogen molecules . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170233563 by Adkinson et al as evidenced by “Polymeric Foams” by Khemani in view of “Chemical reactions of polymer crosslinking and post-crosslinking at room and medium temperature” by Tillet et al. 
Adkinson is described above.
Adkinson is silent as to the crosslinking of the ionomer but describes optionally pendant vinyl groups which are known to be capable of crosslinking (paragraph 35). Tillet reviews the general state of crosslinking of polymers. 
Tillet states that crosslinking of a polymer creates new properties, and that modification of existing polymers is preferred to synthesis of polymers from new monomers (p.192 col 1 paragraph 1). Thus it would be obvious to one of ordinary skill to crosslink the polymer disclosed by Adkinson in order to create new properties without resorting to an entirely new monomeric synthesis, as encouraged by Tillet. 

Allowable Subject Matter regarding elected species only
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to include the elected species.
Claim 10 describes the presence of a spacer group between the cationic moiety and the allylic carbon. US 20170233563 by Adkinson et al, described above, is the closest prior art. Adkinson states that the allylic halide sites are the specific site of nucleophile attack (paragraph 37) and does not describe a spacer group between the allylic carbon and the halide. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766